Case 20-51079-tnw    Doc 58-3 Filed 11/23/20 Entered 11/23/20 16:37:45   Desc
                    Exhibit 2 Consent and Order Page 1 of 6




         EXHIBIT 2
   Case
Case:    20-51079-tnw Doc 58-3
      5:12-cv-00250-KKC-REW     DocFiled 11/23/20
                                    #: 213          Entered 11/23/20
                                            Filed: 07/08/15          16:37:45
                                                            Page: 1 of           Desc3721
                                                                       5 - Page ID#:
                       Exhibit 2 Consent and Order Page 2 of 6

                                                                               !Mtetn b~ _of leii\Uolty
                                                                                      FIL ID
                                                                                     JUL - 8 2015
                                UNITED STATES DISTRICT COURT                           A.T LEXINGTON
                                EASTERN DISTRICT OF KENTUCKY                          ROBERT R. CARR
                                      CENTRAL DIVISION                            CLERK U.S. DISTRICT COURT
                                        AT LEXINGTON

      THOMAS E. PEREZ, Secretary of Labor,             Civil Action Nos. 5: 12-cv-250-KKC and
      United States Department of Labor,               5:13-cv-156-KKC
                           Plaintiff,
             v.                                        CONSOLIDATED

      GEORGE HOFMEISTER, et. al.,
                           Defendants.



      THOMAS E. PEREZ, Secretary of Labor,
      United States Department of Labor,
                           Plaintiff,
             v.

      GEORGE HOFMEISTER. et. al.,
                           Defendants.



                            CONSENT JUDGMENT AND ORDER RE:
                        BERNARD V. TEW, TEW ENTERPRISES, LI~C, AND
                         BLUEGRASS INVESTMENT MANAGEMENT, LLC

             Plaintiff Thomas E. Perez, Secretary of Labor, United States Department of Labor

      ("Secretary"), pursuant to the provisions of the Employee Retirement Income Security Act of

      1974 ("ERlSA"), as amended, 29 U.S.C. §1001, et seq., filed complaints in the U.S. District

      Court for the Eastcm District of Kentucky in Perez v. George Hofmeister, et aL, Case no. 5:12-

      cv-250, and Perez v. George Hofmeister, et. al., Case no. 5:13-cv-156, (the "Secretary's

      Actions") against various defendants, including Bernard V. Tew, Tew Enterprises, LLC, and

      Bluegrass Investment Management, LLC ("Tew Defendants"), alleging breaches of fiduciary

      duty under Title I of ERISA, with respect to the Hillsdale Hourly Pension Plan ("Hillsdale
   Case
Case:    20-51079-tnw Doc 58-3
      5:12-cv-00250-KKC-REW     DocFiled 11/23/20
                                    #: 213          Entered 11/23/20
                                            Filed: 07/08/15          16:37:45
                                                            Page: 2 of           Desc3722
                                                                       5 - Page ID#:
                       Exhibit 2 Consent and Order Page 3 of 6




       Hourly Plan"), the Hillsdale Salaried Pension Plan ("Hillsdale Salaried Plan"), and the Revstone

       Casting Fairfield, GMP Local 359 Pension Plan ("RCF Plan").

              The Tew Defendants, having answered, admit that they are subject to the personal

       jurisdiction of the Court and that the Court has jurisdiction of the subject matter of ihe

       Secretary's Actions. This Consent Order and Judgment shall not be deemed to be an admission

       or denial of any claims made by the Secretary.

              The Secretary and the Tew Defendants ("the Parties") have agreed to resolve all matters

       in controversy between them related to the Complaints filed in the Secretary's Actions, and the

       Parties do now consent to entry of an Order and Judgment by this Court in accordance therewith.

              Upon consideration of the record herein, and as agreed to by the Parties, the Cou1t finds

       that it has jurisdiction to enter this Consent Order and Judgment.

              IT IS THEREFORE ORDERED that:

              1.      The Tew Defendants are permanently enjoined and restrained from violating the

       provisions of Title I ofERJSA, 29 U.S.C. §1001 et seq.

              2.      The Tew Defendants are permanently enjoined and restrained from serving as a

       fiduciary of, or service provider to, any ERISA-covered employee benefit plan. for avoidance

       of doubt, nothing herein shall prohibit Bernard Tew, Bluegrass Investment Management, LLC,

       or Tew Enterprises, LLC from providing discretionary investment advice or acting as a fiduciary

       to any retirement plan or account that is not an employee benefit plan or account subject to Title

       I of ERJSA, 29 U.S.C. §1001 et seq. (e.g., a retirement plan or account for which Bernard V.

       Tew and/or a relative, as defined in Section 3(15) or ERJSA, are the exclusive participants).

              3.      Within 45 days of the entry of this Consent Order and Judgment, the Tew

       Defendants shall pay $199,444.45 to the Hillsdale Hourly Plan and $99,722.22 to the Hillsdale



                                                        2
   Case
Case:    20-51079-tnw Doc 58-3
      5:12-cv-00250-KKC-REW     DocFiled 11/23/20
                                    #: 213          Entered 11/23/20
                                            Filed: 07/08/15          16:37:45
                                                            Page: 3 of           Desc3723
                                                                       5 - Page ID#:
                       Exhibit 2 Consent and Order Page 4 of 6




       Salaried Plan. Payments to the Hillsdale Hourly Plan and Hillsdale Salaried Plan shall be made

       by wire transfer in accordance with instructions provided by t.he Secretary. The parties agree that,

       for purposes of ERJSA Section 502(/), 29 U.S.C. § 1132(1), the "applicable recovery amount"

       shall be $299,166.67. The Tew Defendants shall pay 20% of the "applicable recovery amount,"

       which is $59,833.33, within 45 days of the entry of this Consent Order and Judgment. Payment

       of $59,833.33 shall be made to the Department of Labor and sent by regular U.S. mail to:

              ERlSA Civil Penalties
              P.O. Box 71360
              Philadelphia, PA 19176-1360

              A copy of the check shall be provided to the Secretary's counsel. The Tew Defendants

       hereby waive the notice of penalty assessment and service requirements of 29 C.F .R. § 2570.83.

              4.      The Tew Defendants, and, where applicable, their agents, beneficiaries,
       representatives, assigns and successors in interest, do hereby release the Secretary and the

       Secretary's officers, agents, attorneys, employees, and representatives, both in their individual

       and governmental capacities, from all actions, claims and demands of whatsoever natme,

       including those arising under any statute, rule, or regulation, that relate in any manner to the

       filing, prosecution, and maintenance of the Secretary's Actions. In particular, the Tew

       Defendants expressly waive any and all claims of any nature that they may have against the

       Secretary, or any of the Secretary's officers, agents, employees, or representatives, arising under

       the Equal Access To Justice Act, 5 U.S.C. §504, 28 U.S.C. §2412, as amended.

              5.      The Secretary hereby releases the Tew Defendants and, where applicable, their

       agents, beneficiaries, representatives, assigns and successors in interest, from all civil actions,

       civil claims and civil demands under Title I of ERISA that arc based upon, arise out of, or relate

       to, the facts, transactions and occurrences referred to in the Secretary's Actions.



                                                          3
   Case
Case:    20-51079-tnw Doc 58-3
      5:12-cv-00250-KKC-REW     DocFiled 11/23/20
                                    #: 213          Entered 11/23/20
                                            Filed: 07/08/15          16:37:45
                                                            Page: 4 of           Desc3724
                                                                       5 - Page ID#:
                       Exhibit 2 Consent and Order Page 5 of 6




                6.      The Secretary and the Tew Defendants shall bear their own costs, expenses, and

        attorney's fees in connection with the Secretary's Actions.

                7.      Nothing in this Order is binding on any government agency other than the United

        States Department of Labor with respect to its civil claims under Title I of ERJSA. lhis Consent

        Order and Judgment does not resolve any criminal liability, or any restitution, forfeitures, or

        fines arising out of such liability, if any.

                8.      By entering into this Consent Order and Judgment, the Tew Defendants represent

       that they have been informed by counsel of the effect and purpose of this Consent Order and

       Judgment and agree to be bound by its terms.

                9.      Each undersigned representative of the Parties to this Consent Order and

       Judgment certifies that he or she is fully authorized by such Party to enter into and execute the

       terms and conditions of this Consent Order and Judgment, and to legally bind such Party to this

       Consent Order and Judgment. By signature below, the Parties consent to entry of this Consent

       Order and Judgment.

                10.     This Consent Order and Judgment may be executed in counterparts, each of

       which shall be deemed to be an original, but all of which, taken together, shall constitute one and

       the same instrument.

                11.     The Court shall maintain jurisdiction over this matter only for purposes of

       enforcing this Consent Order and Judgment.

       SO ORDERED:

       Dated:   Y~8"; {).QJS
                                                                      6
                                                            KAREN~ ALDWEL
                                                                          '/:U,//tU
                                                                                      ~~
                                                                                      '~
                                                            United States District Judge
                                                                                                             ;




                                                        4
   Case
Case:    20-51079-tnw Doc 58-3
      5:12-cv-00250-KKC-REW     DocFiled 11/23/20
                                    #: 213          Entered 11/23/20
                                            Filed: 07/08/15          16:37:45
                                                            Page: 5 of           Desc3725
                                                                       5 - Page ID#:
                       Exhibit 2 Consent and Order Page 6 of 6




                                                         FOR THE SECRETARY:

                                                         Dated: 6/15/15     ··---~---




                                                          /s/ Matthew M. Scheff
                                                         ---··--·--~--          ··--    ··--··-
                                                         Maureen M. Cafferkey (OIHJ03 l 165)
                                                         Senior Trial Attorney
                   ----
                                                         Matthew M. Scheff (OH-0082229)
       Bemar     . Tew                                   Trial Attorney
       Individually, and as Managing Member of Tew
       Enterprises, LLC and Bluegrass Investment         United States Department of Labor
       Management, LLC                                   Officer of the Solicitor
                                                         1240 East Ninth Street, Room 881


       M'!'ia;6}E;~
                                                         Cleveland, OH 44199
                                                         (216) 522-3878
                                                         (216) 522- 7172 (Fax)
       Michael W. Broz, Esq.                             scheff.matthew@dol.gov
       Seward & Kissel, LLP                              cafferkey.maureen@<lol.gov
       One Battery Park Plaza
       New York, NY 10004                                OF COUNSEL:
       Telephone: (212) 574-1541
       Fax: (212) 480-8421                               M. PATRJCIA SMITH
                                                         Solicitor of Labor
       Philip W. Collier, Esq.                           CHRISTINE Z. HERJ
       Stites & Harbison, PLLC                           Regional Solicitor
       400 West Market Street                            BENJAMIN T. CHINNI
       Suite 1800                                        Associate Regional Solicitor
       Louisvi11e, KY 40202
       Tel: (502) 681-0415




                                                     5
